                                IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANTHONY BUZZELLI and LORRAINE BUZZELLI,             CIVIL ACTION No. 2:20-cv-000425-AJS

                           Plaintiffs,

                     v.

NOVARTIS PHARMACEUTICALS
CORPORATION,
                                                    JURY TRIAL DEMANDED
                           Defendant.

                                         NOTICE OF APPEARANCE

               KINDLY enter my appearance on behalf of defendant, NOVARTIS PHARMACEUTICALS

CORPORATION, in the above-captioned matter.

                                                Respectfully submitted,

                                                JonesPassodelis, PLLC


                                                By: /S/Constantine J. Passodelis
                                                    CONSTANTINE J. PASSODELIS, ESQUIRE
                                                    PA I.D. #65872
                                                    Email: dpassodelis@jonespassodelis.com

                                                Gulf Tower, Suite 3410
                                                707 Grant Street
                                                Pittsburgh, PA 15219
                                                (412) 315-7272
                                                (412) 315-7273 – FAX

                                                Counsel for Defendant,
                                                NOVARTIS PHARMACEUTICALS CORPORATION




{W0187511.1}
                                       CERTIFICATE OF SERVICE

               The undersigned hereby certifies that a true and correct copy of the foregoing

document has been forwarded to all counsel of record by:

                            _____        U.S. First Class Mail, Postage Paid
                            _____        Hand Delivery
                            _____        Certified Mail, Return Receipt Requested
                            _____        Facsimile Transmittal
                            _____        VIA E-Mail
                            _____        UPS Delivery
                             X           Electronic Filing / Service
at the following address:

                                      W. Steven Berman, Esquire
                                         Napoli Shkolnik PLLC
                                         1 Greentree Centre
                                      10,000 Lincoln Drive East
                                          Marlton, NJ 08053
                                        (Counsel for Plaintiffs)


                                                 JonesPassodelis PLLC


Dated:_April 23, 2020______________              By: /S/Constantine J. Passodelis______________
                                                     CONSTANTINE J. PASSODELIS, ESQUIRE




{W0187511.1}
